DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	Applicant’s amendments filed on February 11, 2021 have been entered. Claims 1, 7, 9, and 13 have been amended. Claims 14-19 have been added. Claims 1-19 are pending in this application, with claims 1, 9 and 12 being independent.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claim 9 is in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 9 the prior arts of record teach:
Berlo et al. (EP-1980999-A1), teaches a display apparatus configured to be coupled to a movable object (Fig. 1 and ¶0017), the display apparatus comprising: a display device configured to display a field-of-view (Fig. 1 and Abstract, ¶0004, ¶0017); wherein the display device is configured to integrate at least one virtual object in the field-of-view in accordance with the determined movements of the movable object (¶0004, ¶0011, ¶0017); determine movements of the movable object by self mixing interference measurements when the display apparatus is coupled to the movable object (Fig. 1 and ¶0017); wherein the second laser sensor 
Suni et al. (US-6,233,045-B1), teaches a first laser sensor module (Figs. 3, 4; col 6, lines 32-56); wherein the first laser sensor module is configured to determine, by self mixing interference measurements, movements of the movable object with respect to a reference object (col 6, lines 3-7; col 16, lines 42-46; Fig, 24b and col 18, lines 1-11); wherein the first laser sensor module is configured to emit measurement beams to the reference object when the display apparatus is coupled to the movable object (Fig, 24b, 25 and col 18, lines 1-11; col 21, lines 31-56), wherein the first laser sensor module is configured to determine velocity vectors or distances collinear to the spatial directions (Fig. 24a; col 4, lines 28-31; col 6, lines 3-7),
Carpaiji et al. (US-9,506,944-B2), teaches emit at least three measurement beams in three different spatial directions (col 1, line 46 to col 2, line 5); wherein the display apparatus comprises at least a second laser sensor module (Fig. 3 and col 6, line 64 to col 7, line 5); wherein the second laser sensor module is configured to emit at least three measurement beams (Fig. 3 and col 6, line 64 to col 7, line 5); wherein the controller is configured to switch on or off the first laser sensor module or the second laser sensor module depending on the self mixing interference signal received by the first laser sensor module or the second laser sensor module (col 5, lines 35-40).
Vermeulen et al. (WO-02/37410-A1), teaches a reference object mechanically coupled to the movable object; the reference object is mechanically coupled to the movable object (Fig. 21 and page 24, last paragraph to page 25, 1st paragraph).
Bar-Zeev et al. (US-8,576,276-B2), teaches emit the measurement beams in a different solid angle of a virtual sphere around the display apparatus in comparison to the field-of-view (Fig. 10, a process for determining the field of view of a user; col 3, lines 30-40); emit measurement beams in a different solid angle of the virtual sphere around the display apparatus (col 6, lines 56-62; col 26, lines 56-62).

Holz (US-2015/0253428-A1), teaches directed light source refers to a light source that emits light in accordance with a directional nature (primary direction); variable emission direction is achieved by an arrangement of two or more light-emitting devices, at least two of which emit in a different direction, that are electronically controlled to change activation levels among two or more activation states (e.g., turn on and turn off) sequentially, periodically, or according to pattern (or combinations thereof)), such that a combination of the contributions from the two or more light sources emit radiation during a complete control cycle, or emission cycle, in accordance with a scan pattern (¶0008-0009).
When considering Claim 9 as a whole, however, the combination of prior art does not teach the limitation of "… wherein the second laser sensor module is configured to emit at least three measurement beams to the reference object when the display apparatus is coupled to the movable object, wherein the reference object is mechanically coupled to the movable object, wherein the controller is configured to switch on or off the first laser sensor module or the second laser sensor module depending on the movements determined by the self mixing interference signals determined by the first laser sensor module or the second laser sensor module." as recited by amended independent claim 9 (emphasis added) as described in the specification at least at paragraphs 21-23 and 50.
Therefore, in the context of claim 9 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 9 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claim Rejections - 35 USC § 103  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-4, 6, 10, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over van Berlo et al., (“van Berlo”) [EP-1980999-A1] in view of Suni et al. (“Suni”) [US-6,233,045-B1], further in view of Carpaiji et al. (“Carpaiji”) [US-9,506,944-B2], still further in view of Vermeulen et al. (“Vermeulen”) [WO-02/37410-A1]
Regarding claim 1, van Berlo discloses a display apparatus configured to be coupled to a movable object (van Berlo- Fig. 1 and ¶0017, The system 1 comprises a display device 2 that can be mounted to the head 8 of user), the display apparatus comprising:
a display device configured to display a field-of-view (van Berlo- Fig. 1 and Abstract, ¶0004, determining a position and orientation of a user's head relative to a reality image field of view, the real world; ¶0017, the display device 2 composes an optical augmented reality image by overlaying a virtual image over, on top of a reality image), 
when the display apparatus is coupled to the movable object (van Berlo- Fig. 1 and ¶0017, The system 1 comprises a display device 2 that can be mounted to the head 8 of user), and
wherein the display device is configured to integrate at least one virtual object in the field-of-view in accordance with the determined movements of the movable object (van Berlo- ¶0004, a localization system for determining a position and orientation of a user's head relative to a reality image field of view, the real world. If a user moves in the reality image field or turns the head, the change of position and/or orientation is detected by the localization system, so that a virtual image can be constructed in dependence of the determined relative position and orientation of the user's head, thereby matching with the reality image perceived by the user; ¶0011, constructing a virtual image in dependence of the determined relative position and orientation of the user's head, and superposing the virtual image over the reality image, wherein the determining step is performed by using at least two separate localisation systems; ¶0017, the display device 2 composes an optical augmented reality image by overlaying a virtual image over, on top of a reality image).
van Berlo fails to explicitly disclose a first laser sensor module; and wherein the first laser sensor module is configured to determine, by self mixing interference measurements, movements of the movable object with respect to a reference object mechanically coupled to the movable object, wherein the first laser sensor module is configured to emit at least three 
However, Suni discloses
a first laser sensor module (Suni- Figs. 3, 4, a conventional self-mixing sensor; col 6, lines 32-56, a laser 40 transmits light to an object 42 along path 41); and
wherein the first laser sensor module is configured to determine, by self mixing interference measurements, movements of the movable object with respect to a reference object (Suni- col 6, lines 3-7, The frequency of this power variation can be determined using conventional frequency spectrum analysis, and indicates the radial (along the direction of the laser beam) speed of the object toward or away from the sensor; col 16, lines 42-46, a mode-selective laser with a self-mixing sensor; Fig, 24b and col 18, lines 1-11, providing automatic correction for pointing angle using a combination of a single-beam self-mixing sensor and inclinometers […] The beam from a self-mixing sensor 400 impinges on a moving target 405 at an angle α with respect to the target motion; Fig. 25, a two-beam geometry using a single laser source; col 21, lines 31-56, generating two beams from a single laser […] angle independence of radial speed sensors using 2 or more beams […] angle independence using inclinometer and self mixing laser device),
wherein the first laser sensor module is configured to emit  measurement beams  to the reference object when the display apparatus is coupled to the movable object (Suni- Fig, 24b and col 18, lines 1-11, providing automatic correction for pointing angle using a combination of a single-beam self-mixing sensor and inclinometers […] The beam from a self-mixing sensor 400 impinges on a moving target 405 at an angle α with respect to the target motion; Fig. 25, a two-beam geometry using a single laser source; col 21, lines 31-56, generating two beams from a single laser […] ,
wherein the first laser sensor module is configured to determine velocity vectors or distances collinear to the spatial directions (Suni- Fig. 24a illustrates a two-sensor geometry used to provide high accuracy sensing of linear speed; col 4, lines 28-31, A self-mixing sensor usable for remotely measuring speed; col 6, lines 3-7, The frequency of this power variation can be determined using conventional frequency spectrum analysis, and indicates the radial (along the direction of the laser beam) speed of the object toward or away from the sensor; col 17, lines 22-35, Doppler sensors of the type described herein measure the radial speed of moving objects […] By using two sensors 235 and 236 to produce two laser beams 232 and 233, as shown in FIG. 24a, each one being incident at a different angle onto the surface 234, this problem can be eliminated, provided that the angle φ between the two beams is known; col 22, lines 23-29, means or devices for obtaining a linear velocity of a target, using said means or devices for outputting, which is substantially insensitive to the angle between said beams),
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified van Berlo to incorporate the teachings of Suni, and apply the conventional self-mixing sensor into the display device, as taught by van Berlo so wherein the first laser sensor module is configured to determine, by self mixing interference measurements, movements of the movable object with respect to a reference object.
Doing so would provide sensors that are highly reliable and highly manufacturable.
The prior art fails to explicitly disclose, but Carpaiji discloses
emit at least three measurement beams in three different spatial directions (Carpaiji- col 1, line 46 to col 2, line 5, a Doppler frequency measuring unit for measuring a Doppler frequency for at least three different frequency directions, a Doppler frequency calculation unit for calculating a Doppler frequency for a calculation frequency direction of the at ,
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified van Berlo/Suni to incorporate the teachings of Carpaiji, and apply the measuring unit into the display device, as taught by van Berlo/Suni so wherein the first laser sensor module is configured to emit at least three measurement beams in three different spatial directions to the reference object when the display apparatus is coupled to the movable object.
Doing so would allow improving the quality of determining the velocity.
The prior art fails to explicitly disclose, but Vermeulen discloses
a reference object mechanically coupled to the movable object (Vermeulen- Fig. 21 and page 24, last paragraph to page 25, 1st paragraph, the radiation emitted by the units 161 and 162 a lens 163 and 164, respectively is arranged, which focuses radiation beams 165 and 166 of the associated units 161 and 162 in an action plane 167, which may be the plane of a window. This window 172 may form part of the housing 169 of the device in which the device is used, for example a mobile phone as shown in side view in Fig.21 - window 172 corresponding to a reference object), 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified van Berlo/Suni/Carpaiji to incorporate the teachings of Vermeulen, and apply the configuration in which a window as a reference object coupled to the housing into  the display device, as taught by van Berlo/Suni/Carpaiji in order to determine 
Doing so would provide measuring the movement of an input device and an object relative to each other along at least one measuring axis precisely.
Vermeulen further discloses
emit at least three measurement beams in three different spatial directions to the reference object (Vermeulen- Abstract, generating input signals by moving the device and an object (15) relative to each other and measuring the movement by means of the effects of self-mixing in a diode laser (3,5) and Doppler shift caused by the movement. For each measuring axis (X,Y,Z) radiation from a diode laser (3,5) is converged on a window (12) across which the object (15)),

Regarding claim 2, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the display apparatus according to claim 1, and further discloses the display apparatus further comprising a controller configured to integrate the at least one virtual object in the field-of-view and to adapt a position of the virtual object in the field-of-view based on the determined movements of the movable object (van Berlo- ¶0004, a localization system for determining a position and orientation of a user's head relative to a reality image field of view, the real world. If a user moves in the reality image field or turns the head, the change of position and/or orientation is detected by the localization system, so that a virtual image can be constructed in dependence of the determined relative position and orientation of the user's head, thereby matching with the reality image perceived by the user; ¶0006, processing position data, orientation data and virtual image data in order to calculate in real time the virtual image for overlay;  ¶0011, constructing a virtual image in dependence of the determined relative position and orientation of the user's head, and superposing the virtual image over the reality .

Regarding claim 3, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the display apparatus according to claim 1, and further discloses the display apparatus further comprising a camera device (Fig. 2, camera 6), wherein the camera device is configured to define the field-of-view of the movable object by recording images (van Berlo- ¶0004, determining a position and orientation of a user's head relative to a reality image field of view, the real world; Fig. 2 and ¶0020, The virtual image is then transmitted, symbolically denoted by transmission T3 to a further processor 6 which composes the video augmented reality image by superposing the virtual image over the reality image generated by the video camera 6), and
wherein the display device is configured to display at least a part of the recorded images and the at least one virtual object in accordance with the determined movements of the movable object (van Berlo- ¶0004, In order to spatially match the virtual image, the known augmented reality image system comprises a localization system for determining a position and orientation of a user's head relative to a reality image field of view, the real world. If a user moves in the reality image field or turns the head, the change of position and/or orientation is detected by the localization system, so that a virtual image can be constructed in dependence of the determined relative position and orientation of the user's head; ¶0006, processing position data, orientation data and virtual image data in order to calculate in real time the virtual image for overlay).

Regarding claim 4, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the display apparatus according to claim 3, and further discloses wherein the controller is further configured to integrate the at least one virtual object in the part of the recorded images (van Berlo- ¶0004, In order to spatially match the virtual image, the known augmented , and wherein the controller is further configured to adapt a position of the virtual object in the displayed images based on the determined movements of the movable object (van Berlo- ¶0011, constructing a virtual image in dependence of the determined relative position and orientation of the user's head, and superposing the virtual image over the reality image; ¶0017, During use of the system 1, the display device 2 composes an optical augmented reality image by overlaying a virtual image over, on top of a reality image).

Regarding claim 6, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the display apparatus according to claim 1, and further discloses wherein the first laser sensor module comprises an array of laser sensors, wherein the array of laser sensors is configured to emit a multitude of measurement beams in different directions (Carpaiji- col 1, line 46 to col 2, line 5, a Doppler frequency measuring unit for measuring a Doppler frequency for at least three different frequency directions […] calculating a Doppler frequency for a calculation frequency direction of the at least three different frequency directions; Fig. 3 and col 6, line 64 to col 7, line 5, The Doppler frequency measuring unit 3 comprises three lasers 13, 14, 15 for emitting radiation 9 towards the ground 8 in three different frequency , and wherein the controller is configured to determine the movements of the movable object based on self mixing interference measurements (see Claim 1 rejection for detailed analysis) provided by at least three laser sensors of the array of laser sensors when the display apparatus is coupled to the movable object (van Berlo- Fig. 1 and ¶0017, The system 1 comprises a display device 2 that can be mounted to the head 8 of user; Carpaiji- col 1, line 46 to col 2, line 5, a Doppler frequency measuring unit for measuring a Doppler frequency for at least three different frequency directions […] calculating a Doppler frequency for a calculation frequency direction of the at least three different frequency directions; Fig. 3 and col 6, line 64 to col 7, line 5, The Doppler frequency measuring unit 3 comprises three lasers 13, 14, 15 for emitting radiation 9 towards the ground 8 in three different frequency directions 10, 11, 12 for measuring the Doppler frequency in these different frequency directions 10, 11, 12).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified van Berlo/Suni/Vermeulen to incorporate the teachings of Carpaiji, and apply three lasers for emitting radiation into the display device, as taught by van Berlo/Suni/Vermeulen in order to determine the movements of the movable object based on self mixing interference measurements provided by at least three laser sensors of the array of laser sensors when the display apparatus is coupled to the movable object.
Doing so would allow improving the quality of determining the velocity.

Regarding claim 10, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the display apparatus according to claim 1, and further discloses wherein the movable object is a head of a user, and wherein the display device is configured to be placed in close proximity to at least one eye of the user (van Berlo- Fig. 1 and ¶0017, The system 1 .

Regarding claim 12, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses a method of providing images comprising at least one virtual object (van Berlo- Abstract, composing an augmented reality image by superposing a virtual image over a reality image. The virtual image is constructed in dependence of a position and orientation of a user's head relative to a reality image field of view), the method comprising the functions of claim 1.

Regarding claim 13, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses a non-transitory computer program product comprising processor-executable code saved on at least one memory device, wherein the code causes the method according to claim 12 to be performed when executed by at least one processing device (van Berlo- ¶0011, computer program product comprises instructions for causing a processor to perform the steps; ¶0026, storing all construction drawings in a data storage device of the system 1; ¶0038, a data storage device having the virtual image data).

Regarding claim 14, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the display apparatus according to claim 1, and further discloses wherein the display device is configured to integrate the at least one virtual object in the field-of-view based on the determined movements of the moveable object with respect to the reference object (van Berlo- ¶0004, a localization system for determining a position and orientation of a user's head relative to a reality image field of view, the real world. If a user moves in the reality image field or turns the head, the change of position and/or orientation is detected by the localization system, so that a virtual image can be constructed in dependence of the determined relative position superposing the virtual image over the reality image; ¶0017, the display device 2 composes an optical augmented reality image by overlaying a virtual image over, on top of a reality image; Suni- Fig. 25, a two-beam geometry using a single laser source; col 19, lines 02-06, the output beam from a laser 240 is split into two paths using a beam splitter 241 and a mirror 242. The two beams are directed to intersect a moving surface 234 at different angles).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified van Berlo/Carpaiji/Vermeulen to incorporate the teachings of Suni, and apply the two beams are directed to intersect a moving surface into the reality image field of view, as taught by Berlo/Carpaiji/Vermeulen in order to integrate the at least one virtual object in the field-of-view based on the determined movements of the moveable object with respect to the reference object.
Doing so would provide sensors that are highly reliable and highly manufacturable.

Regarding claim 17, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the method according to claim 12, comprising integrating the at least one virtual object in the field-of-view based on the determined movements of the moveable object with respect to the reference object (see Claim 14 rejection for detailed analysis).


6.	Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over van Berlo in view of Suni, further in view of Carpaiji, still further in view of Vermeulen, still further in view of Bar-Zeev et al. (“Bar-Zeev”) [US-8,576,276-B2]
Regarding claim 5, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the display apparatus according to claim 1, and further discloses wherein the first laser sensor module is configured to emit the at least three measurement beams (see Claim 1 rejection for detailed analysis) .
The prior art fails to explicitly disclose, but Bar-Zeev discloses
emit the measurement beams in a different solid angle of a virtual sphere around the display apparatus in comparison to the field-of-view (Bar-Zeev- Fig. 10, a process for determining the field of view of a user; col 3, lines 30-40, By identifying a location of the video display screen in a user's field of view, and by tracking the orientation and/or location of the user's head, augmented reality images can be rendered from a current perspective of the user, and updated in real-time as the orientation and/or location of the user's head changes; col 6, lines 56-62, different light rays will travel and bounce off the inside of the substrate at different angles, the different rays will hit the various reflecting surface 126 at different angles; col 26, lines 56-62, the 3-D object can be displayed using any type of virtual surface, including flat/planar, spherical or cylindrical video. For spherical or cylindrical video, the display of the object is responsive to rotation of the user's head and the perspective of the user may be fixed to the center of the sphere or cylinder. The augmented reality images can be encoded for display in a sphere or cylinder, where the user sees only a portion of the sphere or cylinder at a given time depending on the direction in which the user looks).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified van Berlo/Suni/Carpaiji/Vermeulen to incorporate the teachings of Bar-Zeev, and apply emitting the measurement beams in a different solid angle of a virtual sphere into the display device, as taught by van Berlo/Suni/Carpaiji/Vermeulen in order to emit the at least three measurement beams in a different solid angle of a virtual sphere around the display apparatus in comparison to the field-of-view.


Regarding claim 7, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the display apparatus according to claim 5, and further discloses wherein the display apparatus comprises a second laser sensor module (Carpaiji- Fig. 3 and col 6, line 64 to col 7, line 5, The Doppler frequency measuring unit 3 comprises three lasers 13, 14, 15 – suggests a second laser sensor module), wherein the second laser sensor module is configured to determine movements of the movable object by self mixing interference measurements when the display apparatus is coupled to the movable object (van Berlo- Fig. 1 and ¶0017, The system 1 comprises a display device 2 that can be mounted to the head 8 of user; Suni- Fig, 24b and col 18, lines 1-11, providing automatic correction for pointing angle using a combination of a single-beam self-mixing sensor and inclinometers […] The beam from a self-mixing sensor 400 impinges on a moving target 405 at an angle α with respect to the target motion; Carpaiji- Fig. 3 and col 6, line 64 to col 7, line 5, The Doppler frequency measuring unit 3 comprises three lasers 13, 14, 15 ), wherein the second laser sensor module is configured to emit at least three measurement beams (Carpaiji- Fig. 3 and col 6, line 64 to col 7, line 5, The Doppler frequency measuring unit 3 comprises three lasers 13, 14, 15 for emitting radiation 9 towards the ground 8 in three different frequency directions 10, 11, 12 for measuring the Doppler frequency in these different frequency directions 10, 11, 12).
The prior art fails to explicitly disclose wherein the second laser sensor module is configured to emit at least three measurement beams in a different solid angle of the virtual sphere around the display apparatus in comparison to the first laser sensor module.
However, Bar-Zeev discloses
emit measurement beams in a different solid angle of the virtual sphere around the display apparatus (Bar-Zeev- col 6, lines 56-62, different light rays will travel and bounce off the inside of the substrate at different angles, the different rays will hit the various reflecting surface 126 at different angles; col 26, lines 56-62, the 3-D object can be displayed using any type of virtual surface, including flat/planar, spherical or cylindrical video. For spherical or cylindrical video, the display of the object is responsive to rotation of the user's head and the perspective of the user may be fixed to the center of the sphere or cylinder. The augmented reality images can be encoded for display in a sphere or cylinder, where the user sees only a portion of the sphere or cylinder at a given time depending on the direction in which the user looks).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified van Berlo/Suni/Carpaiji/Vermeulen to incorporate the teachings of Bar-Zeev, and apply emitting the measurement beams in a different solid angle of a virtual sphere into the first laser sensor module, as taught by van Berlo/Suni/Carpaiji/Vermeulen in order the second laser sensor module is configured to emit at least three measurement beams in a different solid angle of the virtual sphere around the display apparatus in comparison to the first laser sensor module.
Doing so would provide an immersive visual experience for the user.

Regarding claim 8, van Berlo in view of Suni, Carpaiji, Vermeulen and Bar-Zeev, discloses the display apparatus according to claim 7, and further discloses wherein the controller is configured to switch on or off the first laser sensor module or the second laser sensor module depending on the self mixing interference signal received by the first laser sensor module or the second laser sensor module (Carpaiji- col 5, lines 35-40, the velocity determination unit is adapted to switch between the first subset of the lasers and the .


7.	Claims 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over van Berlo in view of Suni, further in view of Carpaiji, still further in view of Vermeulen, still further in view of Bosch, (“Bosch”) [US-2015/0204976-A1]
Regarding claim 11, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the display apparatus according to claim 3, and further discloses wherein the field-of-view defined by the camera device is in an opposite direction in comparison to the display device (van Berlo - Fig 2 shows field-of-view R defined by the video camera 6 is in an opposite direction in comparison to the display device 3), wherein the first laser sensor module is configured to emit the at least three measurement beams in the direction of a user looking  at the display device (Carpaiji- col 1, line 46 to col 2, line 5, a Doppler frequency measuring unit for measuring a Doppler frequency for at least three different frequency directions, a Doppler frequency calculation unit for calculating a Doppler frequency for a calculation frequency direction of the at least three different frequency directions; Fig. 2 and col 6, lines 59-61, The velocity determination apparatus 1 comprises a Doppler frequency measuring unit 3 for measuring a Doppler frequency for three different frequency directions; Fig. 3 and col 6, line 64 to col 7, line 5, The Doppler frequency measuring unit 3 comprises three lasers 13, 14, 15 for emitting radiation 9 towards the ground 8 in three different frequency directions 10, 11, 12 for measuring the Doppler frequency in these different frequency directions 10, 11, 12),
The prior art fails to explicitly disclose wherein the display apparatus is a handheld device comprising the display device, wherein the handheld device further comprises the camera device, wherein the moveable object is a hand of the user,

the display apparatus is a handheld device comprising the display device, wherein the handheld device further comprises the camera device (Bosch- Fig. 6a and ¶0073, the hand-held distance measuring device 1 […] distance measuring device emits a laser beam 7 in the direction of the first measurement point 10; ¶0037-0038, the distance measuring device according to the invention is embodied as an attachment module for a hand-held small computer, for example a tablet computer or a smartphone […] The attachment module may comprise a camera which records images in the direction of the emission direction of the laser beam, which images can be displayed to a user by means of the display of the connected device), wherein the moveable object is a hand of the user (Bosch- ¶0005, portable devices, which are to be held in the hand; ¶0023, held in one hand by a user during the measurements, while the other hand aligns the distance measuring device, provided the hand holding the referencing support is not moved between the measurements),
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified van Berlo/Suni/Carpaiji/Vermeulen to incorporate the teachings of Bosch, and apply emitting the measurement beams in a different solid angle of a virtual sphere into the first laser sensor module, as taught by van Berlo/Suni/Carpaiji/Vermeulen in order the second laser sensor module is configured to emit at least three measurement beams in a different solid angle of the virtual sphere around the display apparatus in comparison to the first laser sensor module.
Doing so would provide an enhanced handheld device for emitting measurement beams to determine movements of the movable object.


Regarding claim 15, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the display apparatus according to claim 14, and fails to explicitly disclose, but Bosch discloses wherein the movable object is configured to rotate around an axis defined by a linkage, the linkage mechanically coupling the reference object to the movable object, the linkage comprising a hinge and/or a bearing (Bosch- Fig. 5a: hinge 29 and ¶0065, The referencing support 3 is folded out into the referencing position by means of a hinge 29 and connected to a base 8 standing on a reference point on the surface of a reference object 2. The distance measuring device 1 contains a laser rangefinder 20 with a laser beam 7 emitted in the emission direction 9 […] Two rotary encoders 5H, 5V with associated sensors 6H, 6V which are able to detect the horizontal and vertical angles between two spatial alignments of the distance measuring device 1 relative to the referencing support 3 are provided as components of the angle determining unit 33 on the connection, rotatable in three dimensions about the rotary point 12, of the referencing support 3 with the distance measuring device body. The axis of the emission direction 9 extends through the rotary point 12, which is situated at a known partial distance 31 of the likewise known overall length 30 of the distance measuring device 1 from the front side thereof).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified van Berlo/Suni/Carpaiji/Vermeulen to incorporate the teachings of Bosch, and apply the hinge and rotation in three dimensions about the rotary point into the movable object coupling the reference object, as taught by van Berlo/Suni/Carpaiji/Vermeulen so the movable object is configured to rotate around an axis defined by a linkage, the linkage mechanically coupling the reference object to the movable object, the linkage comprising a hinge and/or a bearing.
Doing so would provide an enhanced handheld device for emitting measurement beams to determine movements of the movable object.

Regarding claim 18, van Berlo in view of Suni, Carpaiji, Vermeulen and Bosch, discloses the method according to claim 17, wherein the movable object is configured to rotate around an axis defined by a linkage, the linkage mechanically coupling the reference object to the movable object, the linkage comprising a hinge and/or a bearing (see Claim 15 rejection for detailed analysis).


8.	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over van Berlo in view of Suni, further in view of Carpaiji, still further in view of Vermeulen, still further in view of Mallinson, (“Mallinson”) [US-2016/0187974-A1]
Regarding claim 16, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the display apparatus according to claim 1, and fails to explicitly disclose, but Mallinson discloses wherein the first laser sensor module is configured to deactivate based on a calculated position of the reference object with respect to the movable object (Mallinson- ¶0014, the two HMD mounted sensors do not have a line-of-sight from some of the wearable devices due to obstruction by fingers and/or hands of the user as the fingers and/or hands are moved […] the HMD layout is determined to further determine a relative position between the frame of reference of the additional sensors and the HMD's frame of reference; ¶0204, When the optical sensor devices 914 are activated, the optical sensor devices collect light that is emitted by a light source having the first ID. The synchronizer 1107 sends a deactivating signal to deactivate, e.g., disable, turn off, etc., the optical sensor devices 914 after a pre-determined time period after the activating signal is sent).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified van Berlo/Suni/Carpaiji/Vermeulen to incorporate the teachings of Mallinson, and apply deactivating signal to deactivate, e.g., disable, turn off, etc., the optical sensor devices into the reference object with respect to the movable object, as taught by van Berlo/Suni/Carpaiji/Vermeulen so the first laser sensor module is configured to 
Doing so would provide an enhanced handheld device for emitting measurement beams to determine movements of the movable object.

Regarding claim 19, van Berlo in view of Suni, Carpaiji and Vermeulen, discloses the method according to claim 12, and further discloses wherein the laser sensor module emits the at least three measurement beams (Carpaiji- col 1, line 46 to col 2, line 5, a Doppler frequency measuring unit for measuring a Doppler frequency for at least three different frequency directions, a Doppler frequency calculation unit for calculating a Doppler frequency for a calculation frequency direction of the at least three different frequency directions; Fig. 2 and col 6, lines 59-61, The velocity determination apparatus 1 comprises a Doppler frequency measuring unit 3 for measuring a Doppler frequency for three different frequency directions; Fig. 3 and col 6, line 64 to col 7, line 5, The Doppler frequency measuring unit 3 comprises three lasers 13, 14, 15 for emitting radiation 9 towards the ground 8 in three different frequency directions 10, 11, 12 for measuring the Doppler frequency in these different frequency directions 10, 11, 12).
The prior art fails to explicitly disclose, but Mallinson discloses the method comprising
deactivating a laser sensor module based on a calculated position of the reference object with respect to the movable object (Mallinson- ¶0014, the two HMD mounted sensors do not have a line-of-sight from some of the wearable devices due to obstruction by fingers and/or hands of the user as the fingers and/or hands are moved […] the HMD layout is determined to further determine a relative position between the frame of reference of the additional sensors and the HMD's frame of reference; ¶0204, When the optical sensor devices 914 are activated, the optical sensor devices collect light that is emitted by a light source having the first ID. The synchronizer 1107 sends a deactivating signal to deactivate, .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified van Berlo/Suni/Carpaiji/Vermeulen to incorporate the teachings of Mallinson, and apply deactivating signal to deactivate, e.g., disable, turn off, etc., the optical sensor devices into the reference object with respect to the movable object, as taught by van Berlo/Suni/Carpaiji/Vermeulen for deactivating a laser sensor module based on a calculated position of the reference object with respect to the movable object, wherein the laser sensor module emits the at least three measurement beams.
Doing so would provide an enhanced handheld device for emitting measurement beams to determine movements of the movable object.


Response to Arguments
9.	The drawing was received on February 11, 2021. The drawing is accepted and entered into the record, thus, the objection to the drawing is hereby withdrawn.
10.	Applicant’s argument, see page 9, filed February 11, 2021, with respect to the claim objection has been fully considered and is persuasive.  The amendment to the claim is sufficient to overcome the informalities of the previous claim; thus the objection to this claim has been withdrawn.
11.	Applicant’s arguments, see page 9, filed February 11, 2021, with respect to the 101 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 101 rejection; thus the 101 rejections of these claims have been withdrawn.
12.  Applicant's arguments, filed February 11, 2021, with respect to the 103 rejection have been fully considered but they are not persuasive.
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combining or modifying a laser with the two beams are directed to intersect a moving surface with window 172 corresponding to a reference object which may form part of the housing 169 of the device to determine movements of the movable object with respect to the reference object and wherein the reference object is mechanically coupled to the movable object.
13.	On page 12 of the Applicant's Remarks, the Applicant argues that the remaining independent claim 1 is not taught by the prior art for reasons similar to those discussed in regard to claim 12, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619